Exhibit 10.1

 

FINANCING AND SECURITY AGREEMENT

 

 

This Financing and Security Agreement is dated for purposes of reference January
12, 2017 (the "Closing Date"), is by and between the undersigned, Learning Tree
International, Inc whose address is 13650 Dulles Technology Dr Ste 400 Herndon,
VA 20171, and Learning Tree International USA, Inc. whose address is 13650
Dulles Technology Dr. Ste 400 Herndon, VA 20171 (hereinafter each referred to as
“CLIENT” and collectively referred to as "CLIENT") and ACTION CAPITAL
CORPORATION (hereinafter referred to as "ACTION"), which has its executive
office and principal place of business at 230 Peachtree St. NW, Suite 1910,
Atlanta, GA 30303. CLIENT and ACTION agree as follows:

 

I.             PURPOSE OF AGREEMENT

 

CLIENT desires to obtain financing by transferring and assigning to ACTION
acceptable accounts receivable. The purpose of this financing is commercial in
nature, and not for household, family, and/or personal use. In the event CLIENT
and ACTION are currently operating under an earlier agreement, this agreement is
and shall be a modification and continuation of such earlier agreement and in
the event of any inconsistencies or contradictions within the agreements, CLIENT
and ACTION agree that the terms of this agreement shall control.

 

II.            DEFINITIONS

 

2.1

"ACCOUNT" means both present and future accounts, contract rights and other
forms of obligations for the payment of money arising out of the sale by
CLIENT’s United States operation of goods or the performance of services.

 

2.2           "ACCEPTABLE ACCOUNT" means an account offered by CLIENT to ACTION
for transfer and assignment which account ACTION has reviewed and has, in its
sole discretion, approved for purchase in whole or in part, and which account
conforms to the warranties and terms set forth herein and in the Agreement for
the Assignment of Invoices form accompanying each offer to transfer and assign.

 

2.3           "AFFILIATE" means any entity that CLIENT or any officer,
shareholder, director or other principal of CLIENT or any spouse or other
familial relative of such person shall have the power to direct the management
and policies of such entity, directly or indirectly, whether through ownership
of voting securities or otherwise.

 

2.4           "CUSTOMER" means CLIENT's customer or the account debtor.

 

2.5

"INVOICE" means the document evidencing any ACCOUNT referenced in and made
subject to any Agreement for the Assignment thereof entered into between the
CLIENT and ACTION.

 

III.          WARRANTIES AND COVENANTS BY CLIENT

 

3.1

CLIENT's business is solvent, and CLIENT is presently paying its debts. CLIENT
has never filed for bankruptcy under federal or state law or had an involuntary
bankruptcy petition filed against it. CLIENT is presently and shall continue to
be compliant with all material required tax payments and payment agreements and
shall continue to make timely payment of all material required taxes (other than
any such taxes that are being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
generally accepted accounting principles).

 

 
 

--------------------------------------------------------------------------------

 

 

3.2

Each ACCOUNT offered for transfer and assignment to ACTION hereunder is and
shall be, as of the time of such offer, (i) a bona fide and existing obligation
of CLIENT's CUSTOMER for the payment of money arising out of the sale by CLIENT
of goods or the performance by CLIENT of services, which is (ii) owed to CLIENT,
and is, (iii) to the best of CLIENT's knowledge, free from any liens, claims,
disputes, off-sets or equities of third parties (other than disputes and
adjustments occurring in the ordinary course of business or otherwise disclosed
to all ACTION in written reports concerning the ACCOUNTs). CLIENT is the lawful
owner of and has good and undisputed title to each ACCOUNT constituting an
ACCEPTABLE ACCOUNT, and that no such ACCOUNT (i) represents a consigned or
guaranteed sale, or (ii) is or shall be due from an AFFILIATE.

 

3.3

CLIENT has not transferred, pledged or granted a security interest in CLIENT's
ACCOUNTs to any other party and CLIENT will not transfer, pledge or grant a
security interest to any other party in said ACCOUNTs for the term of this
Agreement and for as long as CLIENT is indebted to ACTION hereunder.
Additionally, CLIENT will not transfer, assign or grant a security interest in
CLIENT's ACCOUNTs except to ACTION for the period of this Agreement, and/or for
as long as any indebtedness whatsoever remains owing by CLIENT to ACTION.

 

3.4

FINANCIAL INFORMATION: CLIENT will furnish ACTION financial statements on a
monthly basis within thirty (30) days of each month and annual financial
statements within one hundred twenty (120) days after the close of CLIENT's
fiscal year end and will furnish ACTION, upon its request, with satisfactory
proof of payment and/or compliance with all Federal, State and/or local tax
requirements (other than any such taxes that are being contested in good faith
by appropriate proceedings and for which appropriate reserves have been
established in accordance with generally accepted accounting principles). ACTION
will keep any information it receives with respect to the financial or other
records of CLIENT or CLIENT's CUSTOMERS strictly confidential. This covenant of
confidentially survives this Agreement.

 

3.5

All financial records, statements, books or other documents shown to ACTION by
CLIENT at any time, either before or after the signing of this Agreement, are
and will be true and accurate in all material respects, to the best of CLIENT's
knowledge.

 

3.6

ACTION or any person designated by ACTION shall have the right, at any time
during normal working hours and upon not less than two business days prior
notice, to inspect, audit, check and make copies or extracts from CLIENT's
books, records, journals, orders, receipts, and other correspondence and other
data relating to CLIENT's business and any other transaction between ACTION and
CLIENT without hindrance or delay. ACTION will keep any information it obtains
as a result of any such inspection strictly confidential in accordance with
Section 3.4 above.

 

3.7

CLIENT will not, under any circumstances or in any manner whatsoever, interfere
with any of ACTION's rights under this Agreement.

 

3.8

CLIENT will promptly notify ACTION in writing of any change in the location of
CLIENT's principal place of business, name, identity, legal entity, or corporate
structure.

 

3.9

CLIENT has full power and authority to execute, deliver and perform this
Agreement.

 

IV.          FURTHER PROMISES

 

4.1

SECURITY INTEREST/COLLATERAL: CLIENT grants to ACTION, as collateral for the
repayment of any and all obligations and liabilities whatsoever of CLIENT to
ACTION, a security interest, under the Uniform Commercial Code, in the following
described property (hereinafter collectively called "Collateral"): All presently
existing or hereafter arising, now owned or hereafter acquired accounts,
accounts receivable due from U.S. based account debtors, and all contract
rights, chattel paper, documents, instruments, general intangibles (excluding
general intangibles consisting of intellectual property or intellectual property
rights), reserves, reserve accounts, deposit and demand accounts, rebates, and
books and records (including without limitation, customer lists, computer
programs, print outs, and other computer material and records) pertaining to the
foregoing and all proceeds of the foregoing property. CLIENT agrees to not
assign or grant a security interest in the collateral described herein to any
other person.

 

 
 

--------------------------------------------------------------------------------

 

 

4.2 

NOTIFICATION: ACTION will have the right to notify any CUSTOMER to make payments
directly to ACTION using the form of notification attached hereto as Exhibit B.

 

4.3

ASSIGNMENT: CLIENT shall from time to time at CLIENT's option, transfer and
assign ACCEPTABLE ACCOUNTs to ACTION, to be identified on a form known as
ACTION's Agreement for the Assignment of Invoices together with an exact copy of
the original invoice and all supporting documents appropriate to CLIENT's
business and to the extent required an electronic file of the invoice
information.

 

4.4

INTEREST AND FEES: ACTION agrees to provide financing to CLIENT for the fees as
indicated below:

 

 

(a)

with respect to advances outstanding hereunder, interest at a per annum rate
equal to the Prime Rate of Wells Fargo Bank, N.A. (as such rate is announced
from time to time, with changes in such rate to be effected on the first day of
each month based on the Prime Rate in effect on the last business day of the
prior month) plus one and three quarters percent (1.75%) plus a monthly fee
equal to seven tenths of one percent (0.70%), both to be billed monthly in
arrears with payment due on the billing date.

 

 

(b)

with respect to the Maximum Amount of $3,000,000, a fee of 0.25% due on the
Closing Date and every 90 days thereafter until the time at which this Agreement
has been terminated and any and all obligations of CLIENT due to ACTION have
been fully paid and satisfied.

 

 

(c)

all other out of pocket costs and reasonable expenses incurred by ACTION;
notwithstanding the foregoing, ACTION as of the date of this Agreement does not
anticipate incurring any out-of-pocket costs except for any expenses it incurs
relating to searches of public records in the State related to public filings
and costs associated with recordation of UCC-1 filings and costs incurred by
ACTION for bank wire transfers if requested by CLIENT.

 

4.5

ADVANCE RATE: CLIENT may obtain from ACTION, subject to ACTION's sole
discretion, advances of up to eighty five percent (85%) of the net amount of
ACCEPTABLE ACCOUNTs transferred and assigned to ACTION hereunder. Any amounts
not advanced by ACTION hereunder may be held by ACTION and applied against
charge-backs or any obligation of CLIENT to ACTION, known or anticipated, and
shall not be due and payable to CLIENT until any and all obligations of CLIENT
to ACTION are fully paid and/or satisfied. .

 

4.6           RECOURSE: ACTION shall have full recourse against CLIENT when an
ACCOUNT is not paid by CUSTOMER when due, including without limitation, the
right to charge-back any such ACCOUNT, if not paid within 90 days of the date of
purchase.

 

4.7           DISPUTED ACCOUNTS: CLIENT will promptly notify ACTION of any
ACCOUNT that is subject to a dispute between CUSTOMER and CLIENT of any kind
whatsoever.

 

4.8           HOLD IN TRUST: CLIENT will hold in trust and safekeeping, as the
property of ACTION, and immediately turn over to ACTION the identical check or
other form of payment received by CLIENT, whenever any payment on any ACCOUNT
comes into CLIENT's possession; any failure by CLIENT in this regard constitutes
an EVENT OF DEFAULT under this Agreement (pursuant to SECTION V hereinbelow).

 

4.9

RESPONSIBILITY FOR TAXES: All taxes and governmental charges with respect to
goods or services represented by ACCOUNTs purchased by ACTION shall be the
obligation and responsibility of CLIENT. CLIENT has no obligation for ACTION's
income or property taxes or any other taxes with respect to ACTION's business.

 

 
 

--------------------------------------------------------------------------------

 

 

4.10

NOTICE OF LEVY: CLIENT will promptly notify ACTION of any material attachment,
tax assessment or other legal process levied against CLIENT or any of CLIENT's
CUSTOMERS.

 

4.11

LEGAL FEES: Except as is prohibited by law, CLIENT shall pay to ACTION all
reasonable costs and expenses, including without limitation attorney's fees and
expenses, and costs incurred by ACTION in the prosecution or enforcement of any
of ACTION's rights, claims or courses of action which arise out of, relate to or
pertain to this Agreement.

 

4.12

POWER OF ATTORNEY: CLIENT hereby names, appoints, and constitutes ACTION and its
designees as CLIENT's true and lawful attorney-in-fact, and does hereby
authorize, empower and direct ACTION or its designee, for and in the name and
instead of CLIENT, either in CLIENT's name or ACTION's name to:

 

 

(a)

compromise, adjust or settle any claim of a customer with respect to an ACCOUNT;

 

 

(b)

in the EVENT OF DEFAULT, demand, sue for, collect and give release for any and
all monies due or to become due on ACCOUNTs;

 

 

(c)

make any and all corrections or completions on any of the invoices or other
documents constituting the ACCOUNTS;

 

 

(d)

endorse CLIENT's name an any checks, drafts, instruments or other evidences of
payment with respect to any ACCOUNT or to otherwise collect the same;

 

 

(e)

receive, open and dispose of all mail addressed to CLIENT with respect to any
ACCOUNT; and

 

 

(f)

do all other acts and things necessary to carry out the purpose and intent of
this agreement. All acts of ACTION as attorney-in-fact are hereby ratified and
approved and ACTION shall not be liable for any errors of commission or omission
nor for any error of or mistake of law or fact excepting acts constituting gross
negligence or willful misconduct. This power of attorneys in coupled with an
interest and is irrevocable for so long as CLIENT is indebted to ACTION;
provided it shall be exercised only upon an EVENT OF DEFAULT, only as it relates
to the actions and rights as detailed in this subsection 4.12 (b), 4.12 (f), and
the serving of written notice to CLIENT of ACTION's invoking of the prescribed
remedies for an EVENT OF DEFAULT. The authority granted ACTION shall remain in
full force and effect until all indebtedness of CLIENT to ACTION is paid in
full.

 

4.13

ACH AUTHORIZATION: In order to satisfy any of the obligations to ACTION under
this Agreement, CLIENT hereby authorizes ACTION to initiate electronic debit or
credit entries through the Automated Clearing House system to any bank account
maintained by CLIENT wherever located.

 

V.

DEFAULT

 

5.1

EVENTS OF DEFAULT: Any one or more of the following shall be a default
hereunder:

 

 

(a)

CLIENT's (i) breach of any representation or warranty under this Agreement,
(ii) failure to pay any indebtedness to ACTION when due, or (iii) failure to
perform any other covenant under this Agreement or under any other agreements
between CLIENT and ACTION, and any such failure is not cured within ten (10)
business days of the earlier of (x) notice of such failure by ACTION or
(y) discovery of such failure by CLIENT, or;

 

 

(b)

the appointment of any receiver or trustee of all or a substantial portion of
the assets of CLIENT; insolvency or inability to pay debts as they mature; a
general assignment for the benefit of creditors; the voluntary or involuntary
filing of a petition for relief under any bankruptcy or similar law;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

issuance of any levies of attachment, executions, tax assessments or similar
process against the Collateral;

 

 

(d)

CLIENT's delivery to ACTION of information that is knowingly false or incorrect
in any material respect.

 

5.2

REMEDIES AFTER DEFAULT: In the event of any default, and upon serving written
notice to CLIENT of such default and ACTION's intent to avail itself of its
remedies hereunder, ACTION may do any one or more of the following:

 

 

(a)

declare any indebtedness including outstanding ACCOUNTS purchased by ACTION,
immediately due and payable;

 

 

(b)

notify any CUSTOMER of CLIENT to make payments directly to ACTION with respect
to any and all ACCOUNTS of CLIENT;

 

 

(c)

require CLIENT to send copies of records and files pertaining to ACCOUNTs to
ACTION and enter the premises of CLIENT and make copies of the COLLATERAL and
the records pertaining to the ACCOUNTs and any other COLLATERAL;

 

 

(d)

hold CLIENT liable for any deficiency.

 

 

(e)

Invoke its authority under Sections 4.12 (a), (b), (c) and (f) above and
exercise its power of attorney in CLIENT's stead to take any action set forth
therein ACTION deems necessary.

 

VI.         MISCELLANEOUS

 

 

6.1

MAXIMUM AMOUNT: The outstanding amount of CLIENT's account with ACTION (that is,
at any time, the unpaid and owing principal amount of advances made by ACTION to
CLIENT) shall not exceed $3,000,000.

 

  6.2

TERMINATION: This Agreement shall continue in full force and effect until
terminated upon written notice of such termination by either party.

  

 

6.3

POST-TERMINATION: After termination CLIENT shall be liable to ACTION for the
full and prompt payment of the full amount of all outstanding indebtedness owing
by CLIENT to ACTION under this Agreement. ACTION shall continue to have a
security interest in the COLLATERAL of CLIENT until all outstanding indebtedness
of CLIENT to ACTION is paid in full.

 

 

6.4

APPLICABLE LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia and shall be binding upon the successors,
assigns and representatives of the parties hereto. CLIENT and ACTION hereby
agree that any suit, action, or proceeding arising out the subject matter
hereof, or the interpretation, performance or breach of this Agreement shall be
instituted in the Superior Court of the State of Georgia located in Atlanta,
Fulton County, Georgia (hereinafter, "Fulton County Superior Court"). CLIENT and
ACTION hereby agree that Fulton County Superior Court is convenient to each
party hereto and CLIENT and ACTION irrevocably submit to such jurisdiction,
irrevocably agree to be bound by any judgment rendered thereby in connection
with this Agreement, and forever waive any and all objections to jurisdiction or
venue that each party may have under the laws of the State of Georgia or
otherwise in those courts in any such suit, action or proceeding. If any such
proceeding is initiated in any other jurisdiction, CLIENT hereby waives any
right to oppose any motion or application made by ACTION as a consequence of
such proceeding having been commenced in a jurisdiction other than Fulton County
Superior Court

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.5

ENTIRE AGREEMENT-AMENDMENT: This document contains the entire Agreement between
the parties as of the date specified below. This Agreement may be modified only
by a written instrument executed by the parties hereto.

 

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

Executed and accepted this 12th day of January, 2017.

 

 

CLIENT: Learning Tree International, Inc.

 

 

 

By:     /s/ Richard Spires

      Name: Richard Spires       Title: Chief Executive Officer

 

 

Attested By:

 

 

/s/ Chris Rettelle

Corporate Secretary                         

 

(Affix Corporate Seal)

 

 

 

 

ACTION: Action Capital Corporation 

 

 

 

By:     /s/ Patrick A. Thom 

      Name: Patrick A. Thom       Title: President

 